Title: James Madison to James Monroe, 21 January 1830
From: Madison, James
To: Monroe, James


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Jany 21. 1830
                            
                        
                        
                        The Nat. Intelligr. of the 19th. gave us the pleasure of finding that you had arrived at Washington in safety,
                            and advancing in convalescence. We left Richd. full of anxiety, produced by the reported effect of what happened to the
                            Steamboat, on your feeble condition I hope this will find you at Oakhill with continued improvement in yr. health and
                            happy in that of Mrs. Monroe & all around you, in all wch. Mrs. M. cordially joins me. Let me have an early
                            confirming these anticipations.
                        We reach home the 5th. day after leaving Richd. much fatigued, and with Horses almost broken down, by the
                            almost impassable state of the roads. Adieu
                        
                        
                            
                                J. M.
                            
                        
                    